                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS



NATIONAL CONSUMER LAW CENTER,

            Plaintiff,
                                                    Civil Action No, 18-10763-IT
            vs.



UNITED STATES DEPARTMENT OF
EDUCATION,

            Defendant.




                          STIPULATION AND [PftftPOSIilD] ORDER

       Plaintiff National Consumer Law Center and defendant United States Department of

Education (ED) previously explained to the Court that the issues in this case had been narrowed
toED's withholding ofthree categories ofinformation from a document identified as a "Borrower
Defense Protocol." March 29, 2019 Joint Status Report H5 (Doc. 28). On May 2, 2019, ED

produced in full one category of information at issue. On July 12, 2019, following the filing of
cross-motions for summary judgment, ED produced in full the remaining two categories of
information. Accordingly, the parties have now resolved the case, including an agreement with
regard to payment ofattorneys' fees and costs. The parties agree and stipulate as follows:
       1.         This Stipulation and Order shall constitute dismissal ofthis action. The dismissal
shall be effective upon the Court's signing and entry ofthis Stipulation and Order on the docket
as an order of the Court.

       2.         ED shall pay to counsel for plaintiff, Public Citizen Litigation Group, a lump sum
of$30,000. The parties agree that payment ofthis sum shall constitute full and final settlement of
all claims by plaintiff for fees, costs, and expenses against ED in this action.
                             .   I   yj\J'




         3.      The Court retains jurisdiction to enforce the provisions of this Stipulation and

Order.


Dated; September 26, 2019                            Respectfully submitted,

FOR THE PLAINTIFF:                                   FOR THE DEFENDANT:


/s/ Patrick D. Llewellyn                             ANDREW E. LELLING
Patrick D. Llewellyn*                                United States Attorney
Public Citizen Litigation Group
1600 20th Street NW                             By; /s/ Susan M. Poswistilo
Washington, DC 20009                                Susan M. Poswistilo (BBO #565581)
(202)588-1000                                       Assistant U.S. Attorney
pllewellyn@citlzen.org                              U.S. Attorney's Office
                                                    John J. Moakley U.S. Courthouse
Persis Yu (HBO No. 685951)                          1 Courthouse Way, Suite 9200
Stuart Rossman (BBO No. 430640)                     Boston, MA 02210
National Consumer Law Center                        (617) 748-3103
7 Winthrop Square, 4th Floor                         susan.poswistilo@usdoj.gov
Boston, MA 02110-1245
(617) 542-8010
pyu@nclc.org

♦Admitted     pro hac vice


so ORDERED, this _22day of                         . 2019.


                                                     UMTED STATES DISTRICT JUDGE
